David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, NY 11563 Tel. (516) 887-8200 Fax (516) 887-8250 May 22, 2012 BY EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention:Julie F. Rizzo Re:WNS Studios, Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed on April 18, 2012 File Number 333-172050 Dear Ms. Rizzo: On behalf of WNS Studios, Inc. (the “Company”), we are herewith filing with the Securities and Exchange Commission (the "Commission") Amendment No. 4 to Registration Statement on Form S-1/A (the "Amendment”) in response to the Commission's comment letter, dated May 2, 2012, with reference to Amendment No. 3 to the Registration Statement on Form S-1 (the “Registration Statement”) filed with the Commission. In addition to the Amendment, the Company supplementally responds to all the Commission's comments as follows: General 1. Since you appear to qualify as an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act (“the Act”), please disclose on your prospectus cover page that you are an emerging growth company, and revise your prospectus to provide the following additional disclosures: ●
